 Case 3:19-cv-00926-SMY Document 22 Filed 08/19/20 Page 1 of 2 Page ID #61




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDDIE REYNOLDS,                       )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )      No.: 3:19-cv-00926–SMY
                                        )
WIESE USA INC. and                      )
ROBERT MCGUIRE,                         )
                                        )
      Defendants.                       )

           JOINT MOTION TO FILE EXHIBITS TO MOTION TO APPROVE
                 WRONGFUL DEATH SETTLEMENT UNDER SEAL

      COMES NOW plaintiff Freddie Reynolds, and defendants Wiese USA Inc. and

Robert McGuire, and hereby move this Court for Leave to File Two Exhibits to the Joint

Motion to Approve Wrongful Death Settlement Under Seal.

      1.     Plaintiff is the duly appointed and qualified special administrator for the

Estate of Sammie Reynolds. Plaintiff filed this cause of action against Wiese USA Inc.

and Robert McGuire arising out of an accident that occurred on December 21, 2018.

      2.     The parties have reached a Settlement Agreement that resolves all claims,

subject to Court approval.    The settlement is confidential, and the confidentiality

agreement is a material term of the settlement. The parties seek leave of the Court to

present the settlement details to the Court under seal or in camera. The Settlement




                                                   Freddie Reynolds vs. Wiese USA Inc., et al.
                                                               Case No.: 3:19-cv-00926-SMY
                                                                                 Page 1 of 2
 Case 3:19-cv-00926-SMY Document 22 Filed 08/19/20 Page 2 of 2 Page ID #62




Agreement and Release is Exhibit 1 and the Statement of Apportionment of Proceeds is

Exhibit 2.

       WHEREFORE, plaintiff and defendants pray that an order be entered allowing the

parties to file the Settlement Agreement (Exhibit 1) and Statement of Apportionment of

Proceeds (Exhibit 2) under seal and for such other relief as the Court deems appropriate.




 /s/Shaun M. Falvey_(w/consent)_______       /s/ Denise Baker-Seal        __________
 Mr. Shaun M. Falvey                         Denise Baker-Seal, #6255589
 Goldblatt & Singer, P.C.                    BROWN & JAMES, P.C.
 Attorney for Plaintiff                      Attorneys for Defendants
 8182 Maryland Avenue, Suite 801             Richland Plaza I, 525 W. Main St., Ste. 200
 St. Louis, MO 63105                         Belleville, Illinois 62220-1547
 314-231-4100                                618/235-5590; 618/235-5591 (Fax)
 sfalvey@stlinjurylaw.com                    dseal@bjpc.com; dowens@bjpc.com




                                                    Freddie Reynolds vs. Wiese USA Inc., et al.
                                                                Case No.: 3:19-cv-00926-SMY
                                                                                  Page 2 of 2
